Citation Nr: 1044398	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  05-32 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for Lyme disease.

2.  Entitlement to service connection for rheumatoid arthritis, 
to include as secondary to Lyme disease.

3.  Entitlement to an evaluation in excess of 20 percent for the 
period prior to June 28, 2005 for lumbosacral strain.

4.  Entitlement to an evaluation in excess of 40 percent as of 
June 28, 2005 for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from May 1977 to May 
1980.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In February 2006, the Veteran testified during a video hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims file.

In June 2007, the Board denied the claims on the cover page. The 
matter was appealed to the United States Court of Appeals for 
Veterans Claims (Court), and the decision as to these issues was 
remanded to the Board.  The June 2007 Board decision also awarded 
the Veteran a separate 10 percent rating for neurological 
impairment of the left lower extremity due to lumbosacral strain.  
This grant of benefits was not mentioned in the Court's order or 
the Joint Motion for Remand granted by that order.  The award was 
subsequently effectuated by a July 2007 RO rating decision.  The 
claims file does not reflect that the Veteran voiced any 
disagreement with the Board or RO decisions granting the separate 
rating for neurological impairment of the left lower extremity.  
Further consideration as to this issue is therefore unnecessary.

In August 2008, the Board remanded the matters on appeal to the 
RO for additional development.

The issue of a total disability rating for individual 
unemployability (TDIU) has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.

The issue of an evaluation in excess of 40 percent as of June 28, 
2005 for lumbosacral strain is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims decided herein has been accomplished.

2.  The evidence is in relative equipoise as to whether the 
Veteran's diagnosed Lyme disease and rheumatoid arthritis are, 
each, related to service.

3.  The Veteran has a protected 20 percent disability rating for 
service-connected lumbosacral strain for the period prior to June 
28, 2005.

4.  For the period prior to June 28, 2005, the Veteran's 
lumbosacral strain has resulted in at most moderate overall 
limitation of motion of the lumbar spine; forward flexion of the 
thoracolumbar spine has ranged from 70 to 90 degrees, and there 
is no evidence of ankylosis of the entire thoracolumbar spine.  




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor or the Veteran, 
service connection for Lyme disease is granted.  38 U.S.C.A. §§ 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303 (2009). 

2.  Resolving all reasonable doubt in favor or the Veteran, 
service connection for rheumatoid arthritis is granted.  38 
U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303 (2009).

3.  The criteria for an evaluation in excess of 20 percent for 
the period prior to June 28, 2005 for lumbosacral strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to 
September 26, 2003); General Rating Formula for Diseases and 
Injuries of the Spine (as in effect since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

Given the favorable disposition of the claims for service 
connection for Lyme disease and for rheumatoid arthritis, the 
Board finds that all notification and development action needed 
to fairly adjudicate these claims has been accomplished. 

With regard to the claim for an evaluation in excess of 20 
percent for lumbosacral strain, for the period prior to June 28, 
2005, May 2004 and April 2008 letters provided notice to the 
Veteran of the evidence and information needed to substantiate 
his claims for an increased rating for lumbosacral strain on 
appeal.  These letters also informed the Veteran of what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  The 
letters further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to his 
claim.  The April 2008 letter provided the Veteran with 
information regarding disability ratings and effective dates 
consistent with Dingess/Hartman.

After issuance of the above letters, and proving the Veteran and 
his representative additional opportunity to respond, the RO 
readjudicated this issue on appeal in a July 2009 SSOC.  Hence, 
the Veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical records 
and the reports of VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of the 
February 2006 Board hearing, as well as various written 
statements provided by the Veteran as well as by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service treatment records show that the Veteran was seen for 
complaints of weight loss, loss of appetite, and being overly 
sleeping.  The objective findings were that the Veteran appeared 
tired and general malaise.  The Veteran was seen on various 
occasions for complaints of sore throat, ears hurting, neck 
aches, and was variously diagnosed with an upper respiratory 
infection, tonsillitis, pharyangitis, and sore throat.  

Private lab results in June 2000 show a positive rheumatoid 
factor.  

In private medical records from M. Kohen, M.D., dated from August 
2001 to August 2003 show that the Veteran was being treated for 
seropositive rheumatoid arthritis combined with questionable Lyme 
disease.  

Private lab results from September 2002 show a positive finding 
for Lyme IGM Western Blot.  

In a February 2003 letter from Boston Medical Group is was noted 
that the Veteran was a hunter.  Seven years earlier he sustained 
a tick bite, but is unclear whether it was a dog tick or a deer 
tick.  Four years ago while hunting, he developed soreness of his 
knees accompanied by swelling.  He then developed soreness and 
swelling of his elbows, shoulders, wrists, and feet.  Lyme titer 
at that time was negative.  It was determined that the Veteran 
fit the multi-symptom complex of chronic Lyme disease or a Lyme-
like illness. It is quite possible that he is infected with both 
Lyme disease as well as rheumatoid arthritis.  

During a July 2003 VA examination, the Veteran stated that he was 
diagnosed with rheumatoid arthritis in 1999 and that he had joint 
swelling, fatigue, arthralgias and myalgias of many years  
duration.  The Veteran denied ever having seen a tick bite or 
rash.  The Veteran stated that since military service, he has had 
chronic symptoms.   The diagnosis was rheumatoid arthritis with 
chronic musculoskeletal symptoms and Lyme disease without 
evidence of end organ damage.  

In a March 2004 letter, Dr. Paul J. Giordanoa stated that the 
Veteran has been a patient since August 2003 and has received 
treatment for rheumatoid arthritis, Lyme disease, fatigue, 
generalized muscle ache and malaise.  

VA medical records dated from November 2004 to reflect treatment 
for rheumatoid arthritis.  

During the February 2006 Board hearing, the Veteran testified 
that his rheumatoid arthritis symptoms began in service where he 
was constantly fatigued and had a hard time from waking from 
sleep.  With regard to Lyme disease, the Veteran stated that he 
developed excessive fatigue during military service.  He stated 
that during service they did blood work, but never suspected Lyme 
disease at that time.  The Veteran asserted that Lyme disease can 
lay dormant in the body for years, and that it can cause other 
implications to include rheumatoid arthritis.  

In an October 2008 VA infectious, immune and nutritional 
disabilities examination report, the examiner diagnosed the 
Veteran with multi-system complex of chronic Lyme disease or 
Lyme-like illness and seropositive rheumatoid arthritis.  

In a November 2008 VA neurological disorders examination report 
the examiner noted that the claims file was reviewed and that the 
Veteran was examined and interviewed.  The Veteran reported that 
he started having generalized fatigue, muscle aches, and 
polyarthralgia in service.  The VA examiner found that the 
Veteran presented with polyradiculopathy pain syndrome which is 
related to rheumatoid arthritis and that the tingling of the 
hands and feet can be part of rheumatoid arthritis related 
neuropathy.  He opined that the above diagnoses were service-
connected injuries.  

In a February 2009 VA joints examination report the VA examiner 
opined that the Veteran has severe active seropositive rheumatoid 
arthritis with poly arthritis with erosions with multiple joint 
involvement with generalized fatigue, muscle aches and poly 
arthralgia.  The Veteran's rheumatoid arthritis symptoms 
initially presented during military service in the 1970s and 
1980s and history of Lyme disease with generalized fatigue and 
memory loss and vision involvement prior to diagnosis in 2002.  
The VA examiner believed that the Veteran's rheumatoid arthritis 
and Lyme disease are service-connected.  

In a February 2009 addendum, a VA infectious, immune and 
nutritional disabilities examination report reflects that the 
examiner reviewed the claims file.  He noted that the Veteran 
tested positive for Lyme disease in 2000 and is seropositive for 
rheumatoid arthritis.  The Veteran states that the joints 
symptoms began in the mid 1990s.  He recalls nonspecific symptoms 
of chronic fatigue in the military service.  Medical records 
indicate episodes of low back pain, pharyngitis treated with 
antibiotics, and other nonspecific temporary ailments.  The VA 
examiner concluded that he was unable to determine when the 
Veteran developed Lyme disease - specifically whether his disease 
began in the military service - without resorting to speculation.  

Based on a review of the evidence, the Board finds that the 
evidence is in equipoise and that service connection is warranted 
for Lyme disease and rheumatoid arthritis.

Clearly, the medical evidence of record has been weighed and 
interpreted differently by the different medical providers, 
allowing for a difference of opinions by reasonable minds.  There 
is also no medical opinion evidence of record that concluded that 
the Veteran's Lyme disease and rheumatoid arthritis are not 
related to his active military service.  In addition, the Board 
notes that the Veteran is competent to report the symptoms he 
experienced in service and thereafter. Buchanan v. Nicholson, 451 
F.3d 1331, 1335-36 (Fed. Cir. 2006).  The Board finds that the 
Veteran statements that he has had a continuity of symptomatology 
since service are credible and carry probative weight.

In light of the above, the Board resolves the benefit of the 
doubt in favor of the Veteran under the provisions of 38 U.S.C.A. 
§ 5107(b) and finds that grants of service connection for Lyme 
disease and rheumatoid arthritis are warranted.
 
III.  Increased rating

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings applies under a particular DC, the higher 
rating is assigned if the disability more closely approximates 
the criteria for the higher rating; otherwise,  the lower rating 
applies.  38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet .App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

The Board points out that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which a claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion (see 
Johnson v. Brown, 9 Vet. App. 7 (1996)).

The Veteran's service-connected lumbosacral strain is rated as 20 
percent disabling for the period prior to June 28, 2005, pursuant 
to Diagnostic Code 5237.  The Board notes that any disability 
which has been continuously rated at or above any evaluation of 
disability for 20 or more years for VA compensation purposes may 
not be reduced except upon a showing that such rating was based 
on fraud.  38 C.F.R. § 3.951(b) (2009).  In this case, the 20 
percent rating has been in effect since August 1983, and is 
therefore, protected at that level and may not be decreased.

Initially, the Board notes that effective September 26, 2003, 
disabilities of the spine are rated under a General Rating 
Formula for Diseases and Injuries of the Spine. See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243).  As there is no indication that 
the revised criteria are intended to have retroactive effect, the 
Board has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the new 
diagnostic codes, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 
(2000) and 7-2003(2003).

Prior to September 26, 2003, lumbosacral strain was evaluated 
under Diagnostic Code 5295 for lumbosacral strain (as in effect 
prior to September 26, 2003).  Under this diagnostic code a 20 
percent rating is warranted when there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion in 
the standing position.  A maximum 40 percent rating is warranted 
when there is listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, a marked limitation of forward 
bending in the standing position, a loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Alternatively, the Veteran's low back disability could be rated 
under limitation of motion for the lumbar spine under Diagnostic 
Code 5292. Under this diagnostic code, a 20 percent evaluation is 
warranted for moderate limitation of motion, and a 40 percent 
evaluation is warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The terms "mild," "moderate," and "severe" are not defined in the 
rating schedule; rather than applying a mechanical formula, VA 
must evaluate all the evidence to the end that its decisions are 
equitable and just.

Effective September 26, 2003, the criteria for rating all spine 
disabilities are now set forth in a General Rating Formula for 
Diseases and Injuries of the Spine.  Under the General Rating 
Formula, a 10 percent rating is assignable for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees.  A rating of 20 percent is assignable for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating is 
assignable where forward flexion of the thoracolumbar spine is 30 
degrees or less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 100 
percent rating is assignable for unfavorable ankylosis of the 
entire spine. These criteria are applied with and without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  38 C.F.R. § 4.71a, General Rating Formula for DCs 
5235-5243 (as in effect since September 26, 2003).

Under the revised rating criteria, forward flexion to 90 degrees, 
and extension, lateral flexion, and rotation to 30 degrees, each, 
are considered normal range of motion of the thoracolumbar spine.  
38 C.F.R. § 4.71a, Plate V.

The medical evidence pertinent to this appeal during period prior 
to June 28, 2005 includes an April 2004 VA spine examination 
report that reflects that the Veteran complained of low back 
pain.  He also stated that the pain radiated to his buttocks and 
has interfered with his occupational duties because of the 
recurrence of the pain.  He has had some associated weakness.  He 
has been under treatment by a chiropractor.  Physical examination 
revealed some stiffness of the Veteran's lower back with 
straightening.  Flexion was decreased to 70/90 degrees, straight 
leg raising was 45/90.  Lateral rotation and flexion were normal.  

Private physical therapy records from December 2004 to April 2005 
show that the Veteran received treatment for low back pain.  

In light of the above, the Board finds the preponderance of the 
evidence is against a finding of a rating in excess of 20 percent 
for the orthopedic manifestations of the Veteran's lumbosacral 
strain under either the former rating schedule in effect prior to 
September 2003 or the current rating schedule for evaluating 
spine disabilities.

The Veteran's April 2004 VA examination shows that his 
lumbosacral spine flexion was "decreased to 70/90 degrees," and 
lateral rotation and flexion were normal.  The Board associates 
findings such as these with no more than "moderate" limitation of 
motion; therefore, an evaluation in excess of 20 percent is not 
warranted under the previous DC 5292.  See 38 C.F.R. § 4.71a, DC 
5292 (2003).  Likewise, there is no evidence of a listing of the 
whole spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing position, 
loss of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, and an evaluation in excess 
of 20 percent would not be appropriate under the previous DC 
5295.  See 38 C.F.R. § 4.71a, DC 5295 (2003).

Considering the current regulations, the Veteran would need to 
have forward flexion of the thoracolumbar spine 30 degrees or 
less, or, favorable ankylosis of the entire thoracolumbar spine 
to warrant an evaluation in excess of 20 percent under the 
current DCs 5235-5243.  The April 2004 VA examination shows that 
the Veteran clearly can move his thoracolumbar spine, and is 
against a finding of any ankylosis. Furthermore, this examination 
shows that the Veteran's forward flexion of the lumbosacral spine 
alone is in excess of 30 degrees, making it inappropriate to find 
that the Veteran warrants a higher evaluation based on limitation 
of forward flexion of the thoracolumbar spine during this period.

The Board has considered the applicability of DeLuca v. Brown, 8 
Vet. App. 202, including whether there is a basis for assigning a 
rating in excess of 20 percent due to additional limitation of 
motion resulting from pain or functional loss.  See 38 C.F.R. §§ 
4.40 and 4.45.  There is no question in this case that pain is a 
component of the Veteran's lumbosacral strain.  Nevertheless, the 
Board finds that the effects of pain reasonably shown to be due 
to the Veteran's service-connected lumbosacral strain are 
contemplated in the 20 percent rating currently assigned for the 
period prior to June 28, 2005.  There is no indication that pain, 
due to lumbosacral strain, causes functional loss greater than 
that contemplated by the 20 percent evaluation assigned by the RO 
during this time period.  See 38 C.F.R. § 4.40; DeLuca, supra. 

The above determinations are based on consideration of pertinent 
provisions of the rating schedule.  The Board points out that 
there is no showing that, at any point during the period prior to 
June 28, 2005, has the Veteran's lumbosacral strain reflected so 
exceptional or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2009).  In this regard, the Veteran's 
service-connected lumbosacral strain has not objectively been 
shown to markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating) during the period prior to 
June 28, 2005.  There also is no objective evidence that the 
disability has warranted frequent periods of hospitalization, or 
has otherwise rendered impractical the application of the regular 
scheduler standard.  In the absence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this case, the rating criteria reasonably describe 
the Veteran 's disability level and symptomatology and provides 
for additional or more severe symptoms than currently shown by 
the evidence; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted.

For all the foregoing reasons, there is no basis for additional 
staged ratings, pursuant to Hart, and the claim for an evaluation 
in excess of 20 percent for the period prior to June 28, 2005 for 
lumbosacral strain must be denied.  In reaching this decision, 
the Board has  considered the applicability of the benefit-of-
the-doubt doctrine; however, as the preponderance of the evidence 
is against the claim, the doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for Lyme disease is granted.

Service connection for rheumatoid arthritis is granted.

An evaluation in excess of 20 percent for the period prior to 
June 28, 2005 for lumbosacral strain is denied.




REMAND

With regard to the claim for an evaluation in excess of 40 
percent as of June 28, 2005 for lumbosacral strain, the Veteran 
was afforded an August 2008 VA spine examination with range of 
motion testing results; however, the examination report does not 
should set forth specific findings responsive to 38 C.F.R. §§ 
4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202, 205-207 (1995).  
Thus, the Board finds that the examination is inadequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, to 
ensure that the record reflects the current severity of the 
Veteran's service-connected lumbosacral spine disability on 
appeal, an additional VA spine examination is warranted, with 
findings responsive to all applicable rating criteria.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board notes that the Veteran was afforded an additional VA 
spine examination in October 2008.  However, the VA examiner 
stated that all range of motion testing was performed in 
accordance with Deluca protocol, but the testing of the Veteran's 
thoracolumbar spine was basically invalid and unrewarding because 
of his fear and apprehension of worsening his pain in fulfilling 
the requested testing procedures.  

The Board reminds the Veteran that VA's duty to assist the 
Veteran in developing the facts and evidence pertinent to a 
Veteran's claim is not a one-way street.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  It is the responsibility of 
Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Failure to do so may result in an adverse decision.

Furthermore, given the Veteran's contentions in a September 2008 
letter that he is not able to work because of his service-
connected lumbosacral strain; on remand, the RO should also 
adjudicate whether this claim for a higher rating meets the 
criteria for submission for extra- schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. 
App. 111 (2008) (the threshold factor for extra-schedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the schedular 
evaluation is inadequate).
 

Accordingly, this matter is REMANDED for the following action:

1. The RO/AMC should arrange for the Veteran 
to undergo a VA spine examination, by an 
examiner with the appropriate expertise, to 
determine the current severity of his 
service-connected lumbosacral strain.  The 
entire claims file must be provided to the 
examiner designated to examine the Veteran, 
and the examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies should be 
accomplished and all clinical findings 
reported in detail.

The examiner should conduct range of motion 
testing of the low back (expressed in 
degrees, with standard ranges provided for 
comparison purposes).  The examiner should 
render specific findings as to whether, 
during the examination, there is objective 
evidence of pain on motion, weakness, excess 
fatigability, and/or in coordination 
associated with the low back.  If pain on 
motion is observed, the physician should 
indicate the point at which pain begins. In 
addition, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the low 
back due to pain and/or any of the other 
symptoms noted above during flare-ups and/or 
with repeated use; to the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

Further, the examiner should indicate whether 
the Veteran has any ankylosis of the spine; 
and, if so, the extent of any such ankylosis, 
and whether the ankylosis is favorable or 
unfavorable.

Lastly, the examiner should comment upon the 
impact of the Veteran's service-connected 
recurrent lumbosacral strain on his 
employability.  In forming the opinion, the 
examiner should disregard both the age and 
any nonservice-connected disabilities of the 
Veteran.

The examiner should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached.

2.  Thereafter, the RO/AMC should 
readjudicate the claim for an evaluation in 
excess of 40 percent as of June 28, 2005 for 
lumbosacral strain in light of all pertinent 
evidence and legal authority, to include 
consideration of all applicable diagnostic 
codes and the RO must document its specific 
consideration of 38 C.F.R. §§ 4.40, 4.45 and 
4.59 factors and DeLuca v. Brown, 8 Vet. App. 
202, 205-207 (1995).  The RO/AMC must discuss 
whether additional "staged" ratings are 
warranted pursuant to Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007) and whether the 
criteria for a referral for assignment of a 
higher rating on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321(b)(1) have been 
met.

3.  If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a SSOC that contains 
notice of all relevant actions taken.  An 
appropriate period of time should be allowed 
for response before the claims file is 
returned to the Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


